DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 lines 3-4 and 6 respectively recite, “at least one accumulator module, which has a supervision unit, … establishing, by a supervision unit comprising a microcontroller” since the pre-amble of the claim recites a supervision unit (claim 1 lines 3-4), “a supervision unit” of line 6 should be changed to “the supervision unit”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (US 2013/0130068).
Regarding claim 1, Song discloses a method for controlling an uninterruptible power supply system with at least one base unit (see 10, fig. 1), which comprises at least one charging unit (see 14) and a control unit (see 15) for controlling the charging unit (see par 0051-0052), and also with at least one accumulator module (see 110-1, Fig. 4), which has a supervision unit (see 123-1), wherein the base unit arrangable spatially separated from the at least one accumulator module (see Fig. 1, battery system 20 @ Fig. 1 having battery rack 100 @ Fig. 2, the battery rack 100 which includes a plurality of battery racks 110-1- 110-n and each of the plurality of battery racks 110-1-110-n coupled to  each of plurality of BMS 1201-120-n se Figs. 3-4), the method comprising: establishing, by a (the) supervision unit (see 120-1 @ Figs. 3-4)comprising a microcontroller (see 123-1) including predetermined accumulator parameters, a respective current charge-specific state of the at least one accumulator module at regular intervals (see par 0064); transmitting, from the supervisor unit comprising the microcontroller, the respective current charge-specific state of the at least one accumulator module to the base unit (see par 0065); evaluating the respective currently transmitted charge-specific state by the control unit of the base unit (see par 0065 (rack BMS 200 may transmit a synchronization signal Ss to the battery rack 100 and receive monitoring data Dm regarding a voltage, a current, a temperature, a remaining amount of power, a lifetime, a state of charge, etc. from the first through n-th tray BMSs 120-1 through 120-n. Also, the rack BMS 200 may apply the received monitoring data Dm to the integrated controller 15, and receive a command relating to control of the battery rack 100 from the integrated controller 15)); and controlling the charging unit of the base unit based on the evaluated respective currently transmitted charge-specific state (see par 0051-0052 (controller 15 monitors the battery system and charge state of the battery system 20), and par 0065).
Regarding claim 2, Song further discloses the respective current charge-specific state of the at least one accumulator module is established by the supervisor unit comprising the microcontroller with reference to current measured values of operating parameters and predetermined accumulator parameters for the at least one accumulator module (see par 0023-0024, 0064, 0075).
Regarding claim 3, Song further discloses wherein the operating parameters comprise at least one of temperature and voltage of the at least one accumulator module (see par 0070).
Regarding claim 4, wherein the charge-specific states of the at least one accumulator module are defined as a function of at least one predetermined accumulator parameter for at least one of (i) a charging process and (ii) discharging process of the at least one accumulator module (see par 0014, 005-0052, 0065).
Regarding claim 5, Song further discloses wherein the charge-specific states of the at least one accumulator module are defined as a function of at least one predetermined accumulator parameter for at least one of (i) a charging process and (ii) discharging process of the at least one accumulator module (see 0065).
Regarding claim 7, Song further discloses wherein the current measured values of the operating parameters comprising at least one of (i) temperature and (ii) voltage of the at least one accumulator module are transmitted for at least one of (i) further evaluations and (ii) optical displays to at least one of (i) the base unit (see controller 15, see Fig, 1) and (ii) a higher-ranking checking unit (see BMS 200, Figs. 2-4, par 0065).
Regarding claim 8, Song further discloses wherein the current charge-specific states of the at least one accumulator module and the function states of the base unit are transmitted via a digital interface between the base unit and the at least one accumulator module (see par 0068, 0070-0072).
Regarding claim 9, Song further discloses wherein the current measured values of the operating parameters are additionally transmitted to the base unit via the digital interface (see par 0065, 0068, 0070-0072).
Regarding claim 11, Song discloses an uninterruptible power supply system (see Fig. 1) comprising: a base unit (see 10) comprising at least one charging unit (see 14) and also a control unit (see 15) for controlling the charging unit (see 0052); and at least one accumulator module (see 110-1, 120-1, Figs. 3, 4) which includes a supervision unit (see 120-1) comprising a microcontroller (see 123-1, Fig. 4) having predetermined accumulator parameters (see par 0064), the at least one accumulator module being accommodated spatially separated from the base unit (see Fig. 1); wherein the supervision unit comprising the microcontroller (see 123-1) is configured to establish a respective current charge-specific state of the at least one accumulator module and to transmit said respective current charge-specific state at regular intervals to the base unit (see par 0064-0065); and wherein the control unit of the base unit is configured to evaluate the respective currently transmitted charge-specific state of the at least one accumulator module and to control the charging unit accordingly (see 0050-0052, 0064-0065).
Regarding claim 12, Song further discloses wherein the supervision unit comprising the microcontroller of the at least one accumulator module is further configured to measure current values of operating parameters of the at least one accumulator module and, from the measured current values of the operating parameters and also with reference to predetermined accumulator parameters of the at least one accumulator module, is further configured to derive the respective current charge-specific state (see par 0064, 0065).
Regarding claim 13, Song further discloses further comprising: a digital interface for transmission of the respective current charge-specific states of the at least one accumulator module and of function states, which are definable for the base unit, for at least one accumulator module (see par 0065, 0068, 0070-0071).
Regarding claim 15, Song further discloses wherein the digital interface is utilizable for a transmission of current measured values of operating parameters of the at least one accumulator module (see par 0070-0071).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 2013/0130068) in view of Nishibayashi (US 2013/0082641).
Regarding claim 6, Song fails to teach further wherein function states are further defined for the base unit and transmitted to the at least one accumulator module for at least one of (i) starting and (ii) ending at least one of the charging process and discharging process. 
Nishibayashi teaches in (see figs. 2A, 3A) a power system wherein a battery module comprises a controller and in communication with a controller (EMS) wherein at least one of starting and ending of a charging or discharging process can be controlled external from the battery module by the controller (EMS) in (see abstract, para 0036-0038, 0041).
Therefore, it would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to incorporate the teaching of Nishibayashi into that of Song thus making it possible to control and protect a battery module unit effectively.
Claims 10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2013/0130068), in view of Yun (US 2015/0108950).
	Regarding claim 10, Song teaches (voltage, current and temperature sensors (not show)) is implemented in addition to the digital interface (see AFE 124-1), via which the current measured values of the operating parameters are transmitted to the base unit (see par 0065, 0070-0071). Song fails to teach explicitly the claimed subject matter.
Yun teaches an uninterruptible power supply (see Fig. 7) having a base unit 10 which includes a charging/discharging converter 14 and a controller 15, the converter 14 coupled to battery system 20 which includes a battery 21 and a battery management unit 22, the battery system 20 includes a battery rack 201 (see Fig. 8) which includes a plurality of trays 210, each of the trays 210 may include battery modules 211 and tray BMSs 212, the tray BMS 212 monitors a voltage and a temperature (as seen in Fig. 1) which includes analog interface 111, 112 (see Fig. 1) is implemented in addition to a digital interface 130, via which the current measured values of the operating parameters are transmitted to the controller 15 via BMS 22 (see par 0046, 0050, 0116-0118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yun into that of Song thus making it possible via analog interfaces to detect current and/or voltage measurements to control a system or circuit effectively.
Regarding claim 14, see the explanation as set forth regarding claims 9 and 10.
Regarding claim 16, Song further discloses further comprising (see voltage sensor, current sensor and temperature sensor not show, par 0070) for measurement of current measured values of the operating parameters of the at least one accumulator module and the digital interface (see 124-1 @ Fig. 4, par 0071). Furthermore, see the combination as set forth regarding claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIM ORTIZ/Examiner, Art Unit 2836